Exhibit 10.51

 

URANIUM RESOURCES, INC.

AND

DONALD C. EWIGLEBEN

AMENDMENT #1

TO

EMPLOYMENT AGREEMENT

January 2, 2012

 

This Amendment #1 to Employment Agreement (“Amendment”) is made and entered into
as of January 2, 2012 (the “Effective Date”), by and between Uranium Resources,
Inc., a Delaware corporation (hereafter “Company”), and Donald C. Ewigleben
(hereafter “Executive”).

 

RECITALS

 

A.                                   The Company and Executive have heretofore
entered into an employment agreement dated September 3, 2009 (the “Original
Agreement”).

 

B.                                     The Company and Executive desire to amend
the Original Agreement in certain respects and to evidence that amendment by
entering into this Amendment effective on the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree that effective on the
Effective Date, the Original Agreement is amended as follows:

 

1.                                       Section 3(b) is hereby amended by
deleting $350,000 and substituting in its place $400,000.

 

2.                                       Section 3(c) is hereby amended by
deleting 60% and substituting in its place 100% and deleting 40% and
substituting in is place 50%.

 

3.                                       Section 3(d) is hereby amended by
deleting in the second sentence thereof the word “this” before Agreement and
inserting in its place “the Original.”

 

4.                                       Section 3(e) is hereby amended by
deleting from the first sentence thereof the words “from the date of this
Agreement” and substituting in their place “September 3, 2009” and inserting the
word “original” before and the words “of $350,000 per year” after the words
“Base Salary.”

 

5.                                       Section 7(a) (3) is hereby amended by
deleting 60% and substituting in its place 100%.

 

6.                                       Section 7(c) (2) is hereby amended by
inserting the words “Two year’s” before the word “Bonus.”

 

--------------------------------------------------------------------------------


 

7.                                       Except as amended hereby, the terms of
the Original Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment to be
effective for all purposes as of the Effective Date.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Donald C. Ewigleben

 

Donald C. Ewigleben

 

 

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

/s/ Paul K. Willmott

 

Paul K. Willmott, Executive Chairman

 

--------------------------------------------------------------------------------